Citation Nr: 1329084	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 10 percent from June 16, 2007 to June 12, 2011 and a rating higher than 30 percent from June 13, 2011 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In an August 2011 rating decision, the Appeals Management Center (AMC) in Washington, DC assigned a higher 30 percent rating effective June 13 2011, for the Veteran's service-connected PTSD.  Given the AMC's actions since August 2011, the Board has recharacterized the issue on appeal as stated on the title page of this decision. 

The Veteran testified before a Veterans Law Judge at a March 2010 hearing that was held at the RO.  A copy of the testimony has been associated with the claims file.  The Veterans Law Judge who provided the hearing is no longer employed by the Board and the Veteran was notified in a letter dated July 16, 2013 of his rights to have another hearing before a Veterans Law Judge that would be deciding his appeal.  38 C.F.R. § 20.707 (2012).  The Veteran was given 30 days from the date of the letter with which to respond.  As of August 21, 2013, the Veteran did not respond and the Board presumed that he did not desire another hearing.  As such, the Veteran's appeal shall proceed accordingly.

In April 2011, the Board remanded this matter to the AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the RO/AMC to obtain the Veteran's VA outpatient treatment records from 2009 to present and to provide a new VA examination.  The VA examination occurred in June 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated October 2011 to July 2013.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has been previously adjudicated by the RO in a February 2012 rating decision contained in the Veteran's Virtual VA paperless claims processing center.  There is no indication in either the paper or virtual claims file that the Veteran has filed a timely notice of disagreement and it presumed that the February 2012 rating decision was final.

The issues of entitlement to service connection for hypertension and a potential claim to reopen a previous denial for TDIU have been raised by the record in the June 2013 informal hearing presentation from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

From June 16, 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances in mood, near-continuous depression and anxiety, irritability, difficulty sleeping, nightmares, and social isolation with isolated incidences of panic attacks more than once a week and impairment in short term memory.



CONCLUSIONS OF LAW

1.  From June 16, 2007, the criteria for a 50 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  From June 16, 2007, the criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  VA provided the Veteran with examinations in March 2009 and June 2011.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for tinnitus, and the Veteran and his witness volunteered his subjective symptoms and employment history during the period under consideration.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2012).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected PTSD for the period of June 16, 2007 to June 12, 2011 is rated as 10 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Id.

The Veteran's service-connected PTSD for the period of June 13, 2011 to present is rated as 30 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100  percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Factual Background

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  At his March 2010 Board hearing, the Veteran testified that he quit his post-retirement job at a grocery store due to his irritability, forgetfulness, and inability to concentrate and understand complex commands. The Veteran also endorsed symptoms of hyperactivity in his activities of daily living, stating that he has trouble remaining still.

A review of the Veteran's VA outpatient treatment records shows that he has been treated on a regular basis since 2007 for his PTSD.  In July 2007, the Veteran was shown to have symptoms of increased irritability.  In August 2007, those symptoms of irritability had started to decrease with the addition of medication.  In October 2007, the Veteran endorsed symptoms of nightmares and increasing irritability.  In November 2007, the Veteran showed symptoms of sleep disturbance, angry mood, and a depressed affect.  He was administered a global assessment of functioning (GAF) score of 52.  

In February 2008, the Veteran was shown to have symptoms of an anxious mood and depressed affect.  His GAF score was 52.  In March 2008, the Veteran was shown to have symptoms of an anxious mood and depressed affect.  His GAF score was 54.  In June 2008 the Veteran was shown to have symptoms of irritability, an anxious mood, and an irritable affect.  His GAF score was 54.  In July 2008 the Veteran was shown to have symptoms of anxiety, sleep disturbance, an angry mood, and irritable affect.  His GAF score was 53.  In August 2008 the Veteran was shown to have symptoms of anxiety.  His GAF score was 54.  

In an August 2008 letter from the Veteran's VA outpatient provider, it was stated that the Veteran showed symptoms of anger, panic attacks more than once per week, memory problems, and near-continuous anxiety and depression.

In September 2008, the Veteran was shown to have symptoms of hyperviginlance, sleep disturbance, anxiety, and a depressed affect.  His GAF score was 55.  In October 2008, the Veteran was shown to have symptoms of sleep disturbance and an anxious mood.  His GAF score was 55.  In December 2008, the Veteran was shown to have symptoms of depression.  His GAF score was 54.

In February 2009, the Veteran was shown to have symptoms of mild anxiety and an anxious mood.  His GAF score was 55.  In March 2009, the Veteran was shown to have symptoms of an anxious mood.  His GAF score was 58.  
 
In March 2009, the Veteran was administered a VA mental examination.  At the examination, the examiner noted that the Veteran had been receiving medication and therapy and that the results were fair.  The examiner noted the Veteran subjective complaints of anxiety, depression, irritability, hypervigilance, sleep disturbance, and nightmares.  The examiner found that the Veteran had an anxious, depressed mood and a restricted affect.  It was noted that there had been previous episodes of violence.  The examiner further found that there would be no effects on activities of daily living specific to PTSD.  The examiner opined that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was given a GAF score of 70.

In a March 2010 letter submitted by the Veteran's VA treatment provider, it was noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood.  He experienced near-continuous panic and depression that affected his ability to function independently, appropriately, and effectively.  The Veteran had difficulty adapting to stressful situations, which, on occasion, created unprovoked episodes of irritability and periods of violence.  His isolative and withdrawn behavior had affected his ability to establish and maintain effective relationships.  It was also mentioned that the Veteran would be unlikely to sustain full-time employment at that time.  The treatment provider indicated that these symptoms had been reviewed in his 2006 treatment record.  

In November 2010, the Veteran was shown to have symptoms of sleep disturbance, irritability, flashbacks, triggers, drinking to help with anxiety, and a mildly anxious mood.  His GAF score was 54.  In December 2010, the Veteran was shown to have symptoms of sleep disturbance and a mildly anxious mood.  His GAF score was 55.

In January 2011, the Veteran was shown to have symptoms of a mildly anxious mood.  His GAF score was 55.  In February 2011 and March 2011, the Veteran was shown to have symptoms of a mildly anxious mood.  His sleep disturbance was noted as improving.  His GAF score was 57.  In April 2011, the Veteran was shown to have symptoms of increased anxiety and an anxious mood.  His GAF score was 54.  In June 2011, the Veteran was shown to have symptoms of increased nightmares, increased anxiety, and an anxious mood.  His GAF score was 54.

In June 2011, the Veteran was administered an additional VA mental examination.  The examiner noted that the Veteran had taken medication in the past, but was not currently taking it.  He was participating in therapy with good results.  The examiner found that the Veteran reported having a hyper mood and irritability.  It was noted that the Veteran had a sleep disorder that was related to his PTSD.  There were no noted problems with activities of daily living.  It was noted that the Veteran was working at a part-time job in a grocery store.   The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was given a GAF score of 60.  

In November 2011, the Veteran was shown to have symptoms of nightmares, sleep disturbance, and a euthymic mood.  His GAF score was 55.  An additional treatment note in November 2011 shows that the Veteran had symptoms of depression, anxiety, alcohol use of an occasional beer, feelings of hopelessness, poor sleep, and isolation.  His GAF score was 55.

In January 2012, the Veteran was shown to have symptoms of increased nightmares and a euthymic mood.  His GAF score was 55.  An additional treatment note in January 2012 shows that the Veteran had symptoms of moodiness, irritability, and anxiety.  His nightmares had started to decrease and sleep was better.  In April 2012, the Veteran was shown to have symptoms of sleep disturbance and euthymic mood.  His GAF score was 55.  In May 2012, the Veteran was shown to have symptoms of sleep disturbance and blunted affect.  In July 2012, the Veteran was shown to have symptoms of anxiety and a mildly depressed mood.  His GAF score was 56.  An additional treatment note in July 2012 shows that the Veteran had symptoms of an acute increase in nightmares, anxiety, and a mildly depressed mood.  His GAF score was 54.  In August 2012, the Veteran was shown to have symptoms of increased nightmares, anxiety, and a mildly depressed mood.  His GAF score was 54.  In October 2012, the Veteran was shown to have symptoms of sleep disturbance.  His GAF score was 55.  In November 2012, the Veteran was shown to have symptoms of sleep disturbance, increasing nightmares, and a mildly depressed mood and anxious affect.  His GAF score was 54.  In December 2012, the Veteran was shown to have symptoms of increasing irritability and constricted affect.  His GAF score was 55.

In January 2013, the Veteran was shown to have symptoms of irritability, and a mildly depressed and anxious mood.  His GAF score was 55.  In February 2013, the Veteran was shown to have symptoms of increased irritability, depressed mood, and flattened affect.  His sleep was improved and he was not having nightmares.  His GAF score was 53.  An additional treatment note in February 2013 shows that the Veteran had improved mood and sleep.  His GAF score was 55.  Another additional treatment note in February 2013 shows that the Veteran had symptoms of poor sleep and nightmares.  His GAF score was 53.  In March 2013, the Veteran was shown as having symptoms of sleep disturbance, to include sleep walking, and nightmares.  His GAF score was 54.

Analysis

The Board finds that the evidence supports granting a 50 percent rating, and no higher, from June 16, 2007 for the Veteran's service-connected PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores from June 16, 2007 to March 2013 were predominantly in the lower range of 52 to 60, indicating evidence of moderate symptoms or moderate impairment in social and occupational functioning.  The score of 70 that the Veteran received at his March 2009 VA examination was not in this range.  However it appeared to be an isolated score and was  higher, thus not demonstrating any worse impairment.  Thus, the Veteran's GAF scores alone reflect PTSD that was of an overall moderate nature. These scores do not merit the assignment of a 70 percent rating for the Veteran's service-connected PTSD as a 70 percent rating requires a more severe impairment manifesting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms beginning prior to 2007, difficulties at work and in social situations due to such symptoms, and his retirement from the railroad due to physical conditions.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's disturbances in mood, near-continuous depression and anxiety, irritability, difficulty sleeping, nightmares, and social isolation.  Further, as per the Veteran's testimony at the March 2010 Board hearing, the Veteran had been experiencing increased difficulties at work over the past couple of years due to the progression of his service-connected PTSD symptoms, although that was not the primary reason for leaving.  The Veteran's overall  symptoms were present throughout the period from June 16, 2007 to present.  

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested by more than just occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks because his PTSD symptoms were not just occasional and intermittent.   Rather, the Veteran's disability picture due to his service-connected PTSD reflected occupational and social impairment with reduced reliability and productivity.  Additionally, the Veteran's medical records from the time period in question contained occasional reports of panic attacks more than once a week, impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms are included in the list suggested by the Rating Schedule in assigning a 50 percent rating for PTSD.  The evidence also indicates that the Veteran's PTSD during this time period more closely approximates a 50 percent rating because he has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9411.  Thus, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating effective from June 16, 2007.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the Veteran's service-connected PTSD does not meet the criteria for a disability rating greater than 50 percent from June 16, 2007.  In order to warrant the next higher 70 percent rating, the evidence must show that he has occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The record evidence during this time period reflects the Veteran's overall symptoms, to include disturbances in mood, near-continuous depression and anxiety, irritability, difficulty sleeping, nightmares, and social isolation, with isolated incidences of panic attacks more than once a week and impairment in short term memory.  The record evidence also shows GAF scores ranging from 52 to 60.  It is further shown that the Veteran's moderate condition showed that he was still able to work a part-time job, engage in hobbies, such as working on cars, see his children and grandchildren on occasion, spend time with his brother, spend time with his girlfriend, and attend VFW meetings.  The record evidence has not shown either impairment in most areas or total occupational and social impairment at any time during the period in question.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 50 percent from June 16, 2007, for his service-connected PTSD.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (occupational and social impairment with deficiencies in most areas or total occupational and social impairment) are not present from June 16, 2007.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Veteran's current rating appropriately contemplates the scope of his PTSD symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).  See also Fenderson v. West, 12 Vet. App. at 119.





ORDER

Entitlement to an initial evaluation of 50 percent from June 16, 2007 for service-connected PTSD is granted.

Entitlement to an initial evaluation higher than 50 percent from June 16, 2007 for service-connected PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


